El Juez Pbesidente Se.. Heenandez
emitió la opinión del tribunal.
Con fecha 4 de enero del corriente año José María Case-' nave y García de Orozco formuló petición jurada al Juez de la Corte de Distrito de San Juan, Sección Ia., para que expi-diera auto de mandamus de carácter perentorio o en su defec-to condicional al notario Juan de Gfuzmán Benitez, a fin de que exhibiera y pusiera de manifiesto a examen o inspección del solicitante la escritura matriz del testamento abierto No. 163 de 2 de noviembre de 1914 otorgado por Isabel Márquez y Crosas, de la que el peticionario dice ser pariente colateral consanguíneo, y como tal, según dice, con interés legítimo en la herencia que pudiera dejar abintestato la expresada seño-ra, por carecer ésta de ascendientes y descendientes.
Expedido con carácter definitivo o perentorio por resolu-ción de 18 de enero de 1915 el auto de mandamus solicitado, después de oído el demandado, interpuso éste recurso de ape-lación contra dicha resolución, sometido a nuestra considera-ción y decisión.
Invócase por el peticionario como fundamento de su pre-tención la Orden General Militar No. 150 de 26 de septiembre de 1899, Sección 1., aclarada y ampliada por la No. 177 de 11 do noviembre de 1899 y no derogada, en su sentir, expresa ni tácitamente por ninguna ley posterior.
La Orden General No. 150 dispone:
“I. En adelante los archivos de todos los tribunales, magistra-turas, notarías, registros, municipios y demás oficinas públicas, esta-*137rán accesibles a la inspección del público, durante las horas de des-pacho.
“II. Todos los funcionarios o guardianes encargados de dichos archivos facilitarán copias legalizadas de los mismos a cualquiera que las solicitare, mediante el pago de los siguientes derechos:
“Por cada folio de traslado de un expediente, 15 cent. m. ame-ricana.
“Por cada legalización de un traslado, 25 cent. m. americana.”
El texto inglés es el siguiente:

“I. Hereafter the records of all courts, magistrates, notaries, registrars, municipalities, and other public offices shall be open to the inspection of the public during office hours.


“II. All officers or custodians in charge of such records shall furnish (Officially certified copies thereof to any person ivho may make application therefor upon payment of the following fees: '


“For each folio of transcript of a record, 15 cents, Am. Gy.


“For each official certification of a transcript, 25 cents, Am. Gy.”-

La otra Orden General No. 177, aclaratoria de la anterior ya transcrita, está concebida en los términos siguientes:
“La palabra ‘records’ empleada en la Orden General No. 150, serie comente, de este Cuartel General, así como su traducción ‘ar-chivos’ en la versión castellana, deberá entenderse que incluye toda clase de expedientes que directa o indirectamente se relacionen con cualquier asunto cuya documentación deba archivarse, ya esté ter-minado o pendiente de resolución.”
El texto inglés de la Orden General No. 177 es el que trans-cribimos a continuación:
“The word ‘records’ as used in General Order, No. 150, current series, these Headquarters, and translated in the Spanish copy as ‘archivos’ is intended to include all documents (expedientes) of every character which are connected with or relate to any case of record, whether concluded or still pending.”
La traducción literal al español del texto inglés de la Orden No. 177 es la siguiente:
“La palabra ‘records’ según está usada en la Orden General No. 150, serie corriente, de este Cuartel General, .y traducida al texto *138español por la de ‘archivos/ es entendido que incluye todos los docu-mentos (expedientes) de cualquier carácter,, que tengan conexión o relación con cualquier caso de record, esté concluido o aún pendiente.”
El texto inglés de la Orden General No. 177 nos da la interpretación auténtica de la palabra ‘records’ usada en la otra Orden General No. 150. Los archivos a que esta última se refiere son los comprensivos de documentos de cualquier carácter que guardan conexión o relación con algún caso de récord terminado o pendiente.
Es evidente que las escrituras de un protocolo no puede decirse que tengan conexión o relación con algún caso de ré-cord terminado o pendiente.
Opinamos, pues, atendido el texto así español como inglés de las dos Ordenes Generales Nos. 150 y 177 que no fué la in-tención del gobierno militar establecer el derecho de inspec-cionar los protocolos notariales.
Tal derecho no había sido reconocido por la Ley Notarial de España antes vigente, aplicada a esta isla por Eeal Decreto de 29 de octubre de 1873., cuyo artículo 32, entre otros precep-tos, contiene el siguiente:
“Los notarios no permitirán tampoco sacar'de su archivo ningún documento que se haRe bajo su custodia por razón de su oficio, ni dejarán examinarlo en todo ni en parte, como tampoco el protocolo no precediendo decreto judicial, sino a las partes interesadas con derecho adquirido, sus herederos o causahabientes. En los casos, sin embargo, determinados por las leyes,' y en virtud de mandamiento judicial, pondrán de manifiesto en sus archivos el protocolo o pro-tocolos, á fin de extender en su virtud las diligencias que se hallen acordadas. ’ ’
Si hubiera sido la intención del gobierno militar despojar los protocolos de su carácter de reservados o secretos que les reconocía el artículo 47 del Reglamento Orgánico del No-tariado, lo hubiera manifestado por modo expreso y sin gé-nero alguno de duda. Es necesario reconocer que la Orden General No. 150 después de aclarada por la posterior No. 177 dejó al menos muy dudoso ese derecho de inspección y en caso *139de duda no puede haber derogación de ley anterior clara y manifiesta. Tampoco la Orden General No. 150 contiene la cláusula derogatoria que es usual cuando se crean nuevos de-rechos en conflicto con leyes anteriores. Parécenos que la autoridad militar con poder legislativo entonces) no tuvo la intención de estáblecer una reforma tan radical como la de que se trata en los protocolos, notariales, y que de haber sido esa su intención, hubiera empleado un lenguaje más específico.
Aún más, la Orden General No. 8 de 16 de enero de 1900 dice así :
“Las disposiciones de ‘Ordenes Generales,’ No. 150, enmendadas por ‘Ordenes Generales,’ No. 177 y 198, serie de 1899, de este Cuartel General, se propone sean aplicables únicamente a las copias oficiales de documentos archivados en las oficinas públicas, conforme en ellas se indica, y a los certificados oficiales (legalizaciones) de los mismos, no debiendo entenderse revocado por dichas disposiciones el arancel notarial según fue modificado por ‘Ordenes Generales,’ No. 11, serie de 1899, de este Cuartel General, insertas en la ‘Gaceta Oficial’ dé febrero 1°., 1899.”
A las Ordenes Generales Nos. 150 y 177 nos hemos refe-rido anteriormente. La Orden General No. 198 dispuso entre otras cosas, que los derechos recaudados por copias sacadas de los archivos públicos (official records) y legalización de las mismas, se acreditarían por medio de sellos fiscales que se fijarán en cada documento legalizado.
Como se ve, la Orden General No. 8 explica claramente que si bien la sección 2a. de la Orden General No. 150 fija los derechos que han de exigir todos los funcionarios o guar-dianes encargados de los archivos a que se refiere la sección Ia. por la expedición de copias legalizadas de los mismos, fue la intención del legislador que el precepto de la ley fuera aplicable únicamente a las copias oficiales de documentos archivados en las oficinas públicas y a los certificados ofi-ciales de los mismos, no debiendo entenderse revocado el arancel notarial.
*140La sección 2a. de la Orden General No. 150, no obstante sn carácter general debía referirse únicamente a copias ofi-ciales de documentos archivados en las oficinas públicas y a los certificados oficiales de los mismos,' pero no a copias y certificados expedidos por notarios, y siendo ello así, si el legislador claramente expresó que la sección 2a. de la Orden General No. 150 no obstante su letra era inaplicable a documentos notariales, también nosotros podemos deducir que tampoco la sección Ia. era aplicable a esos documentos y que de ser aplicable lo sería únicamente a los archivos públi-cos que el notario tuviera en su poder, si es que los tenía.
Y no es de alegar que con la interpretación dada a la sección Ia. de la Orden General No. 150 quedaría ésta sin virtualidad alguna en cuanto a los notarios si éstos no tienen archivos, pues también carece de efecto en cuanto a los archi-vos de magistrados, pues no son éstos sino los tribunales los que los tienen, y ja la Orden General No. 150 en su sección Ia. establece que én adelante los archivos de todos los tribu-nales estarán accesibles a la. inspección del público durante las horas de despacho.
Por las razones expuestas es de revocarse la resolución apelada.
Revocada la resolución apelada y declarada sin lugar la solicitud de mandamus.
Juez concurrente: Sr. Asociado ’Wolf.
El Juez Asociado Sr. Hutchison firmó “conforme con el resultado.”
El Juez Asociado Sr. del Toro disintió.
El Juez Asociado Sr. Aldrey no intervino.